Citation Nr: 1441603	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-11 329	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for right ear hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1955 to January 1958 and in the Air Force from April to November 1958.  He also served in the Army Reserves from April 1977 to April 1979 and in the Kentucky Army National Guard from January 1980 to January 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his claim for service connection for bilateral (i.e., right and left ear) hearing loss.  After two remands, the Board granted his claim for service connection for right ear hearing loss in a March 2009 decision.  The RO implemented that grant in an April 2009 rating decision and assigned an initial 0 percent (i.e., noncompensable) rating for this disability retroactively effective from June 20, 2003, the date of receipt of the Veteran's petition to reopen this previously-denied claim.  He timely appealed the initial noncompensable rating as well as the effective date.  In a June 2012 decision, the Board denied his claim for an earlier effective date, but remanded his claim for an initial compensable rating for further development.  Specifically, the RO or Appeals Management Center (AMC) was directed to ask the Veteran whether he had recent outstanding treatment records regarding his hearing loss and to provide him another VA compensation examination reassessing the severity of this service-connected disability.  There was compliance, certainly substantial compliance, with these remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of this claim concerning the propriety of the initial rating assigned for his right ear hearing loss.


As support for this claim for a higher initial rating for his right ear hearing loss, the Veteran testified at a videoconference hearing in March 2011 before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is in the claims file, so of record.  

In February 2013, the Veteran's representative submitted a statement indicating intent to also initiate a claim for a TDIU.  To date, however, no such additional claim has been processed by the RO/AMC.  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the claim is expressly raised by the Veteran or, here, his representing attorney or reasonably raised by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  See Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim).  Thus, the Board is using its authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is predicated, at least in part, on the service-connected disability for which the Veteran is requesting a higher rating in this appeal.  The RO or AMC, though the Agency of Original Jurisdiction (AOJ), has not considered whether the Veteran is additionally entitled to a TDIU, and it would be potentially prejudicial to him for the Board to consider this additional issue in the first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993); Godfrey v. Brown, 7 Vet. App. 398 (1995).  Moreover, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim, although this does not preclude the Board from going ahead and deciding the claim that formed the basis of the derivative TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  For these reasons, the Board is remanding this derivative TDIU claim to the RO via the AMC in Washington, DC, for the necessary initial development and consideration.  Whereas the Board, instead, is going ahead and deciding the claim for a higher initial rating for the right ear hearing loss.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

At worst, the Veteran has level VIII hearing loss in his service-connected right ear.


CONCLUSION OF LAW

He does not meet the criteria for an initial compensable rating for his right ear hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 3.383, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, though, as the Veteran's claim is for a higher initial rating for his right ear hearing loss, in other words a "downstream" issue, the VCAA notice obligations were satisfied once service connection was granted for this disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  This is because the claim as it arose in its initial context has been substantiated, so proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the "downstream" disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement concerning his initial rating is not resolved.  And he was provided this required SOC, also since has received supplemental SOCs (SSOCs).  He has not alleged any notice deficiency during the processing or adjudication of this claim, certainly not shown that any such error, even if for the sake of argument one occurred, is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, to this end, the Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained and associated with his claims file for consideration.  He also was provided VA compensation examinations that, collectively, contain descriptions of the history of the disability at issue, document and consider the relevant medical facts and principles, and assess the severity of this disability in relation to the applicable hearing loss rating criteria.  The January 2013 VA examination also addressed the severity of his hearing loss in his left ear, as directed in the Board's remand, to see whether a special provision could be used to grant him a higher rating.  VA's duty to assist with respect to obtaining relevant records and an examination therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the physical and electronic portions of the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Merits of the Claim

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

As the Veteran's claim is concerning the assignment of an initial rating, the proper scope of the evidence includes all medical or other evidence submitted in support of his claim since the effective date of his award.  If there have been variances in the severity of his disability, then the rating must be "staged" to compensate him for this change in the level of his disability over time.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board however is charged with the duty to assess, not only the competence, but also the credibility and ultimate weight (probative value) given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran's service-connected right ear hearing loss has been rated, at least initially, as zero-percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).


If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII [Percentage Evaluations for Hearing Impairment], the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f). 

If hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, compensation is payable for hearing impairment in both the service-connected and non-service-connected ears if hearing impairment in the 
non-service-connected ear is a ratable disability by VA standards, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  38 C.F.R. § 3.383(a)(3).  But as will be discussed, this is not shown here, as the hearing loss in the Veteran's service-connected right ear is not compensable to a degree of 10 percent or more; instead, it is noncompensable, i.e., 0-percent disabling.  So he is not entitled to the benefit of 38 C.F.R. § 3.383(a)(3).  Therefore, for all intents and purposes, the Board must consider the hearing impairment in his non-service-connected right ear as Level I.

There are other qualifiers for exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  Also, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher number.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning now to the relevant facts of this particular case, the Veteran has submitted a private audiology report dated in November 2006.  This record indicates his pure tone threshold average was 62 decibels for the right ear and 68 decibels for the left ear.  A speech discrimination test was performed, but there is no indication it was the Maryland CNC Word List recognition test.  Regardless, his results were 76 percent for the right ear and 84 percent for the left ear.  

He underwent a VA audiological examination in September 2008.  During that evaluation his pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
50
75
70
60
65
67.5
Left
55
80
80
75
80
78.75

He also registered scores of 52 percent in the right ear and 40 percent in the left during the Maryland CNC Word List speech recognition test.  He was diagnosed with bilateral mild-to-severe sensorineural hearing loss.  

He more recently had another VA audiological examination in January 2013 (as mentioned, following and as a result of the Board remanding this claim in June 2012).  During that additional evaluation his pure-tone thresholds, measured in decibels in an air conduction study, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
55
75
75
70
75
74
Left
60
80
80
75
80
79

He also registered scores of 64 percent in the right ear and 60 percent in the left during the Maryland CNC Word List speech recognition test.  

Both examinations reveal he has a pure tone threshold of at least 55 decibels at 1000, 2000, 3000, and 4000 Hz and, thus, the provisions of § 4.86(a) apply, meaning that Table VI or Table VIa may be used to assign his right ear hearing loss a numeric designation.  Looking at the September 2008 results, Table VI indicates that his right ear would be assigned Roman numeral VIII.  Table VIa indicates that the ear would be assigned Roman numeral V.  Thus, VIII will be used for the right ear, along with I for the non-service connected left ear.  The point of intersection on Table VII reflects that this level of hearing loss warrants a 0 percent, so noncompensable, rating.  

Applying Table VI to the January 2013 results, his right ear would be assigned Roman numeral VII.  Table VIa indicates that the ear would be assigned Roman numeral VI.  Thus, VII will be used for the right ear, along with I for the non-service connected left ear.  The point of intersection on Table VII reflects that this, too, warrants a 0 percent rating.  

As the private November 2006 record does not indicate use of the Maryland CNC Word List speech recognition test, it may not be used for rating purposes.  See 38 C.F.R. § 4.85(a).  

As the objective evidence of record regarding the Veteran's right ear hearing loss does not indicate that it is warranted a 10 percent rating, the special consideration for paired organs and extremities under 38 C.F.R. § 3.383 is inapplicable and, therefore, the actual level of hearing loss for his non-service connected left ear may not be used.  Thus, the evidence does not support the assignment of an initial compensable rating for his right ear hearing loss, regardless of which examination is used (past or more current).  Instead, the preponderance of the evidence is against the assignment of an initial compensable rating for this disability and his claim resultantly must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this conclusion, the Board also has considered whether an extra-schedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In the report of the most recent January 2013 VA examination, the examiner indicated that the Veteran had described the impact of his hearing loss on his daily life as having trouble hearing people speak when they did not enunciate their words.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In Martinak, the Court noted that, unlike the Rating Schedule for hearing loss, the extra-schedular provisions of 38 C.F.R. § 3.321(b)(1) did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); and 38 C.F.R. § 4.10.  But also in Martinak, the Court explained that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

During his March 2011 videoconference hearing, the Veteran described in detail the functional impact his hearing loss had on his life, including difficulty hearing conversations both in-person and on the phone, difficulty hearing birds outside, the necessitation of his hearing aids, having to read lips, and trouble hearing in crowds.  Nonetheless, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the scheduler evaluation for his service-connected right ear hearing loss is inadequate.  See Thun at 115.  The symptoms and type of impairment that he has described and contemplated as the inability to hear people speak without enunciating as reported by the January 2013 VA examination report are reasonably contemplated by DC 6100.  The Veteran's subjective complaints stem entirely from his inability to hear well, and thus, are fully encapsulated by the Rating Schedule.  Veterans with similar levels of hearing loss experience the same type of impairment, so it is not unique to him or his situation.  Furthermore, there is no objective evidence of record indicating his service-connected disability markedly interferes with his employment, meaning above and beyond that contemplated by the 0 percent rating he has under the Rating Schedule.  38 C.F.R. §§ 4.1, 4.15.  Consider also that his TDIU claim will be separately adjudicated.  Finally, the record does not indicate that his hearing loss has caused him anything tantamount to frequent hospitalization.  Indeed, to the contrary, most, if not all, of the evaluation and treatment he has received and required for this disability has been on an outpatient basis, not instead as an inpatient, certainly not on what could be considered a frequent or recurrent basis.


ORDER

This claim of entitlement to an initial compensable rating for right ear hearing loss is denied.


REMAND

Regarding his remaining claim of derivative entitlement to a TDIU, the Veteran and his attorney first must be provided VCAA notice regarding this additional claim, including a TDIU application (VA form 21-8940), as this has not yet occurred.

Also, as the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  Thus, his claims file should be sent back to the January 2013 VA examiner for an addendum opinion regarding specifically whether the service-connected right ear hearing loss and tinnitus render him unemployable.


Accordingly, the remaining TDIU claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his attorney the required VCAA notice regarding his derivative TDIU claim, including a TDIU application (VA Form 21-8940), and ask that they complete and return it - listing his employment history, etc.

2.  After giving them opportunity to provide this evidence and information concerning this additional claim, send the claims file back to the January 2013 VA examiner for an addendum opinion concerning whether the Veteran's service-connected right ear hearing loss and tinnitus disabilities prevent him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.  The examiner's report should reflect review of the claims file.  

When providing this addendum opinion, the examiner should take into consideration the Veteran's level of education, prior work experience and training, but not his advancing age or disabilities not service connected (so including the hearing loss in the left ear).  The examiner must discuss the underlying basis of the opinion, whether favorable or unfavorable to this derivative claim, if necessary citing to specific evidence in the file supporting conclusions.


If, therefore, the examiner believes the Veteran contrarily is still capable of working in a substantially gainful capacity, then there needs to be explanation of the type of job that is feasible given the limitations imposed by his service-connected disabilities.

If, for whatever reason, this examiner is unavailable to provide this further comment, then have someone else do it that has the necessary qualifications and expertise.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion.

3.  Then adjudicate this derivative TDIU claim in light of this and all other additional evidence.  If this claim is denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) concerning this derivative claim and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this derivative claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


